The appellant was convicted of the offense of selling intoxicating liquor for beverage purposes. The only bill of exceptions in the record is one that was reserved to the overruling of a motion for a new trial; the allegation being that there was not sufficient evidence to justify the conviction. The defendant set forth in his motion for a new trial the proof which he alleged was adduced and that which he alleged was lacking; and he contends now that the allegations made in his motion were not denied by the district judge, and therefore must be accepted as true. The allegations made in the motion for a new trial were not set forth as facts in the bill of exceptions, and are in effect denied by the judge in the per curiam, where he says that the evidence convinced him beyond any doubt of the defendant's guilt. There is therefore no question of law to be considered.
The conviction and sentence are affirmed.